           Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                                      C.A No. ___________
____________________________________
                                    )
JOHN P. DiGIOVANNI,                 )
AS TRUSTEE OF THE                   )
45 BRATTLE STREET REALTY            )
TRUST,                              )
                                    )
      Plaintiff                     )
                                    )
      v.                            )
                                    )
GORIN BROS., INC.,                  )
                                    )
      Defendant.                    )
____________________________________ )

                                    COMPLAINT

                                     Introduction

      This is a basic collection case in which a commercial tenant, Goorin Bros.,

Inc. (“Goorin”), simply stopped paying its rent, abandoned its storefront, and left its

long-time landlord, 45 Brattle Street Realty Trust (“45 Brattle”), short nearly

$200,000 in back and future rent. 45 Brattle now seeks to collect these sums, along

with the other fees and expenses that are due under the parties’ retail lease

agreement.

                                        Parties

      1.      Plaintiff John P. DiGiovanni is the sole trustee of 45 Brattle Street

Realty Trust, a Massachusetts nominee trust that owns real estate in Harvard

Square.



                                           1
           Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 2 of 6



      2.      Defendant Goorin Bros., Inc. is a California corporation with

headquarters in San Francisco, California. Goorin is licensed to conduct business in

the Commonwealth.

                                      Jurisdiction

      3.      45 Brattle is a Massachusetts nominee trust. Its sole trustee is John P.

DiGiovanni. Mr. DiGiovanni is a citizen of Massachusetts.

      4.      Goorin is a corporation organized under the laws of California. Its

principal place of business also is in California.

      5.      Accordingly, this Court has subject matter jurisdiction over this matter

under 28 U.S.C. § 1332.

                                         Facts

      6.      On June 27, 2011, 45 Brattle and Goorin entered into a Retail Lease

agreement (“the Retail Lease”) under which 45 Brattle leased Goorin retail space at

43-47 Brattle Street and 60-66 Church Street, Unit 4A-102 in Cambridge (“the

Premises”). A true and accurate copy of the Retail Lease is attached hereto as

Exhibit 1.

      7.      The initial term of the Retail Lease ran approximately five years –

from June 30, 2011 until August 31, 2016 – during which Goorin was obligated to

pay monthly installments of rent, plus an agreed share of property taxes and other

expenses.

      8.      Goorin successfully operated a retail apparel business on the Premises

during the initial five-year term of the Retail Lease.



                                            2
             Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 3 of 6



        9.      In 2016, the parties agreed to extend the Retail Lease an additional

five years, through August 31, 2021. Other than modifying the monthly rent over

the five-year extension, the 2016 amendment reaffirmed all other material terms of

the Retail Lease.

        10.     In April 2020 – at the height of the COVID-19 pandemic in

Massachusetts – Goorin stopped paying its monthly rent, property taxes, and other

fees.

        11.     Recognizing that Goorin and other retail establishments had

experienced significant business contractions because of COVID-19, 45 Brattle

approached Goorin to see if short-term accommodations could keep Goorin in

business. Goorin declined to consider any accommodations.

        12.     Goorin paid no rent for the months of April, May, June, or July 2020.

        13.     On July 2, 2020 – having received no rent for the prior four months –

45 Brattle issued Goorin a written notice of default. A true and accurate copy of the

notice of default is attached as Exhibit 2. The notice informed Goorin that it owed

$51,778.49 in back rent. Goorin did not respond to the notice of default letter.

        14.     On July 22, 2020, 45 Brattle terminated the Retail Lease by written

letter to Goorin. A true and accurate copy of the notice of termination is attached as

Exhibit 3. In the notice of termination, 45 Brattle demanded that Goorin pay all

back and future amounts due under the Retail Lease. Specifically, these amounts

included back rent of $51,778.49, along with liquidated damages, payable in

monthly installments, for all future rent due through the end of the Retail Lease. As



                                            3
         Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 4 of 6



security for Goorin’s liquidated damages obligation, pursuant to ¶ 17 of the Retail

Lease, 45 Brattle further demanded that Goorin immediately deposit into escrow a

payment equal to 50% of the aggregate of all future rent due under the Retail

Lease.

      15.    On August 12, 2020, Goorin informed 45 Brattle that it intended to

“surrender” the Premises, effective immediately.

      16.    Other than making a payment of $11,500 on August 10, 2020 and

applying its $17,000 security deposit against its outstanding balance, Goorin has

made no attempt to satisfy its financial obligations under the Retail Lease.

      17.    In total, Goorin will owe $200,526.05 to 45 Brattle for back and future

rent, property taxes, and other expenses through the end of the Retail Lease. Of

this amount, $52.662.73 is now due immediately for back rent, property taxes, and

other expenses (including 45 Brattle’s attorneys’ fees). Pursuant to the terms of the

Retail Lease, an additional $73,931.66 must be deposited into escrow immediately

as security for Goorin’s unpaid future rent.

                            Count I – Breach of Contract

      18.    45 Brattle repeats and realleges the allegations of paragraphs 1-17 of

the Complaint as if set forth fully herein.

      19.    45 Brattle and Goorin were parties to a valid and enforceable Retail

Lease agreement, as amended.

      20.    Under the terms of the Retail Lease, Goorin was required to pay rent,

property taxes, and expenses in monthly installments.



                                              4
         Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 5 of 6



      21.     With the exception of the sums described in paragraph 16 above,

Goorin has failed to pay any rent, property taxes, or expenses for the months of

April, May, June, July, August, and September 2020.

      22.     Because Goorin defaulted in the payment of rent, 45 Brattle properly

sent Goorin a notice of default, as required under the Retail Lease.

      23.     When Goorin failed to cure its default, 45 Brattle properly terminated

the Retail Lease.

      24.     As liquidated damages for its default, Goorin is required to pay 45

Brattle monthly installments equal to the rent, property taxes, and expenses due

through the unexpired term of the Retail Lease (i.e., through August 31, 2021).

      25.     Goorin has failed to make any payment towards its liquidated damages

obligation.

      26.     Goorin also is required to pay $73,931.66 into escrow as security for its

liquidated damages obligation. Goorin has failed to do so.

      27.     The foregoing failures by Goorin are breaches of the Retail Lease.

      28.     Because of Goorin’s breaches of the Retail Lease, 45 Brattle has

suffered monetary damages in an amount to be determined at trial, but which are

expected to exceed $200,000.




                                           5
           Case 1:20-cv-11722-JGD Document 1 Filed 09/18/20 Page 6 of 6



        WHEREFORE, 45 Brattle demands the following relief:

                 a.   An award of money damages for all rent, property taxes, and
                      expenses, including attorneys’ fees, due under the terms of the
                      Retail Lease;

                 b.   An order requiring Goorin to immediately deposit $73,931.66
                      into escrow as security for its liquidated damages obligation;
                      and

                 c.   Any other relief the Court deems just and proper.

                                         45 Brattle Realty Trust
                                         By its attorneys,



                                         /s/ Christopher K. Sweeney
                                         James B. Peloquin (BBO # 544168)
                                         Christopher K. Sweeney (BBO # 685315)
                                         Conn Kavanaugh Rosenthal Peisch & Ford, LLP
                                         One Federal Street, 15th floor
                                         Boston, MA 02110
                                         617-482-8200
                                         jpeloquin@connkavanaugh.com
                                         csweeney@connkavanaugh.com


Dated: September 18, 2020



2579657.1 01577.000




                                            6
